Case 5:18-cr-00258-EJD Document 803-1 Filed 05/27/21 Page 1 of 3




     Exhibit 22
                Case 5:18-cr-00258-EJD Document 803-1 Filed 05/27/21 Page 2 of 3



    Disgraced Theranos founder Elizabeth Holmes' trial could be delayed by
                                pregnancy
                                                        The Guardian (London)
                                              March 12, 2021 Friday 11:41 PM GMT


Copyright 2021 The Guardian, a division of Transcontinental Media Group Inc. All Rights Reserved




Section: TECHNOLOGY; Version:1
Length: 375 words
Byline: Kari Paul and agencies
Highlight: Holmes is on trial for allegedly defrauding investors, doctors and patients while at the helm of blood-
testing startup




Body


The alleged Theranos fraudster Elizabeth Holmes is pregnant, according to a new court filing, potentially delaying
her trial by several weeks.

Holmes is being charged with fraud for her role at the helm of Theranos, a blood-testing startup that was a rising
star in Silicon Valley before it emerged it had misrepresented the effectiveness of its technology.

Lawyers for Holmes asked the judge on 2 March to delay the start of jury selection to 31 August, after her due date.

"The parties have met and conferred, and both parties agree that, in light of this development, it is not feasible to
begin the trial on July 13, 2021, as currently scheduled," said the filing.

Holmes, who famously dropped out of Stanford at 19, founded Theranos in 2003 with the goal of revolutionizing
blood testing. She quickly became a star in the startup space that is largely dominated by men.

The company's rise and fall became a cautionary tale about the pitfalls of the Silicon Valley hype machine: it
received glowing media coverage and raised more than $700m from investors on claims it had invented a machine
that could conduct hundreds of laboratory tests from a single finger-prick of blood. The tests were rolled out in
Walgreens stores and Theranos reached a $9bn valuation before it became clear that many of the claims about the
company's supposedly revolutionary blood test were bogus.

Holmes and the former Theranos president Ramesh "Sunny" Balwani have pleaded not guilty to charges they
defrauded investors, doctors and patients. Theranos' tests for calcium, potassium, HIV and diabetes, for example,
misrepresented their efficacy.

"Based on these representations, many hundreds of patients paid or caused their medical insurance companies to
pay Theranos for blood tests and test results, sometimes following referrals from their defrauded doctors," the initial
indictment stated.
              Case 5:18-cr-00258-EJD Document 803-1 Filed 05/27/21 Page 3 of 3
                                                                                                       Page 2 of 2
                    Disgraced Theranos founder Elizabeth Holmes' trial could be delayed by pregnancy

Holmes was indicted in 2018 and her federal trial in San Jose, California, was originally scheduled for 28 July 2020
but was postponed because of the Covid-19 pandemic. Balwani's case is being handled separately and his trial is
scheduled to begin 18 January.

The Silicon Valley saga has inspired a bestselling book , a popular podcast , several documentaries and a feature
film.


Load-Date: March 15, 2021


  End of Document
